Citation Nr: 1137673	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  05-38 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to an evaluation in excess of 30 percent for acne keloidalis with keloid formation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from September 1981 to April 1982.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of December 2004, January 2006, January 2007, and May 2007 by the Department of Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO).

The Veteran's claims were previously before the Board in January 2009 and remanded for additional evidentiary development, to include providing additional notice pursuant to the Veterans Claims Assistance Act, obtaining outstanding VA treatment records, and affording the Veteran VA examinations.  The requested development was completed as directed and these claims are before the Board for final appellate consideration.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board's January 2009 opinion also identified the issue of entitlement to service connection for an acquired psychiatric disorder, diagnosed as anxiety and depression, to include as secondary to a service-connected keloid disability, as being on appeal.  The Appeals Management Center (AMC) in Washington, D.C. granted this claim by way of a rating decision dated April 2010.  The Veteran has not expressed disagreement with the disability rating or effective date and, therefore, this issue is no longer on appeal before the Board.  

The Board also referred the issues of entitlement to service connection for high blood pressure, high cholesterol, and diabetes in its January 2009 opinion.  To date, however, it appears that no action has been taken on these issues.  Therefore, these issues are again referred for any appropriate action.  In addition, the Veteran stated in April 2009 that he had not worked since 1989.  The Veteran attributed his inability to work to harassment by coworkers due to his service-connected acne keloidalis with keloid formation and his emotional distress, as well as non-service-connected stuttering and a back injury.  See April 2009 VA Compensation and Pension (C&P) examination report.  As such, the Board refers for any appropriate action the issue of entitlement to a total disability rating based on individual unemployability (TDIU) because this issue is reasonably raised by the evidence of record.  

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has not been diagnosed as having PTSD.  

2.  The RO originally denied service connection for back pain due to a back injury in December 1991.  The Veteran did not appeal the RO's decision and, therefore, the decision is final.

3.  The RO denied attempts to reopen a previously denied service connection claim for a back disability in July 1995, and January 2002 on the grounds that the Veteran failed to submit new and material evidence.  
  
4.  The evidence received subsequent to the January 2002 RO decision includes additional VA treatment records as well as lay statements; this evidence raises a reasonable possibility of substantiating the claim of service connection for a back disability.

5.  The Veteran's acne keloidalis with keloid formation is manifested by itching, pruritis, and irritation, as well as use of intralesional Kenalog and Tretinoin, and no more than two or three characteristics of disfigurement.  At most, the affected areas covered approximately one to two percent of the total body and exposed surface area.  The keloid nodule of the chest is tender to palpation.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for PTSD are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) ( 2011).

2.  The RO's December 1991, July 1995, and January 2002 rating decisions denying service connection for a back disability are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.300, 20.1103 ( 2011).

3.  New and material evidence has been presented since the January 2002 RO decision denying service connection for a back disability; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 ( 2011).

4.  The criteria for an evaluation in excess of 30 percent for acne keloidalis with keloid formation are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.118, Diagnostic Code 7800 (2002).

5.  The criteria for a 10 percent disability rating, but no higher, for a tender keloidal nodule of the chest are met. 38 U.S.C.A. §§ 1155, (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, Diagnostic Code 7804 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claim

Establishing service connection for PTSD requires that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) ( 2011); see also, Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125(a) ( 2011).

In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 3.303(a), 3.304.  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy."  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) 
( 2011); see also, 38 U.S.C.A. § 1154(b) (West 2002); VAOPGCPREC 12-99.  

VA General Counsel has held that "[t]he ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination whether evidence establishes that a veteran engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 Fed. Reg. 6,256-58 (Feb. 8, 2000).  

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the need for stressor corroboration in circumstances in which the Veteran's claimed in-service stressor was related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) stated:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.   

See 38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843-39,852).  The Veteran in this case receives consideration under the amended version of 38 C.F.R. § 3.304(f) because his claim was appealed to the Board prior to July 13, 2010, but not decided by the Board as of July 13, 2010.

In this case, the Veteran contends that he is entitled to service connection for PTSD as a result of sustaining an in-service eye injury after a grenade malfunctioned and exploded near his head.  As noted in the Board's January 2009 opinion, this stressor has been sufficiently corroborated.  He also alleged entitlement to service connection for PTSD on a secondary basis, to include as secondary to his service-connected acne keloidalis with keloid formation.  In particular, the Veteran stated that fellow soldiers ridiculed and harassed him because of his appearance caused by keloids.  See June 2006 stressor statement.

Service treatment records (STRs) associated with the claims file are negative for a diagnosis of or treatment for PTSD.  Post-service VA and private treatment records associated with the claims file documented treatment for psychiatric disorders other than PTSD, including an emotional disorder, depression, anxiety, "nerves," depressive disorder, anxiety disorder, and generalized anxiety disorder.  See VA and private treatment notes dated December 1984, August 1985, March 1992, January and February 1995, January 2005, April, May, and December 2006, June and July 2007, April 2009, and June, July, and September 2010.

VA administered a Compensation and Pension (C&P) PTSD examination in April 2009.  According to the Veteran, he was teased when he was younger (and again in service) as a result of a significant speech impediment.  He was also harassed and ridiculed in service on several occasions because of a scalp infection which led to the formation of keloids on his head.  The Veteran also recalled an incident in service where he was injured by an exploding grenade.  The examiner performed a mental status examination and the diagnosis was anxiety disorder, not otherwise specified (NOS).  The examiner indicated that the Veteran did not meet the criteria for a PTSD diagnosis.  In reaching this conclusion, the examiner indicated that the Veteran's primary source of emotional stress was the humiliation and harassment he endured from fellow soldiers as a result of his keloids, rather than the injury he sustained from the exploding grenade.  The diagnosis of anxiety disorder, NOS, in the examiner's opinion, was consistent with the Veteran's symptom presentation during the examination as well as the clinical impressions from previous examinations.    

A VA nursing note dated July 2010 found the Veteran to have a positive PTSD screening test, but the medical assistant did not diagnose PTSD at that time.  In fact, a VA clinical psychologist specifically declined in September 2010 to diagnose PTSD despite a request from the Veteran to do so.  The Veteran attributed the claimed PTSD to harassment from fellow soldiers as a result of the keloids on his head.  The clinical psychologist offered no diagnosis at that time, but the Veteran's past medical history was significant for anxiety, NOS.  The Board notes that the September 2010 treatment note was received after the supplemental statement of the case was issued in September 2010.  However, as the accredited representative waived agency of original jurisdiction review of the evidence in September 2011, the Board may consider the evidence in the first instance.  See 38 C.F.R. § 20.1304 ( 2011).     

Given the evidence of record, the Board finds that the preponderance of the evidence is against a finding of service connection in this case for PTSD.  As noted above, the Veteran's STRs are completely negative for a diagnosis of or treatment for PTSD.  Similarly, VA and private treatment records and examination reports specifically found no evidence of diagnosed PTSD.  See records dated December 1984, August 1985, March 1992, January and February 1995, January 2005, April, May, and December 2006, June and July 2007, April 2009, and June, July, and September 2010.  Rather, the Veteran was found to have psychiatric disorders other than PTSD and he was subsequently granted service connection for a nervous condition, diagnosed as anxiety NOS.  See April 2010 rating decision. 
The Veteran has self-reported psychiatric symptoms, and expressed the opinion that his claimed PTSD is related to service.  Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  The Veteran is competent to report that he experienced psychiatric symptoms.  His statements in this regard are likewise credible and probative.  However, the Veteran as a lay person is not competent to diagnose PTSD and provide an etiological opinion therefore.  Moreover, even if the Board were to find the Veteran competent to diagnose PTSD and provide an etiological opinion, and his statements were found to be credible and probative, the VA and private examination reports, especially the April 2009 VA C&P examination, are more probative because the examinations were conducted by medical professionals with specialized training and expertise and were based on an interview with and physical examination of the Veteran.  No objective evidence of PTSD was found.  Moreover, the examiner in April 2009 provided a rationale for not diagnosing PTSD.  The April 2009 examination was adequate as it was based on a review of the medical history, an examination of the Veteran and because a supportive rationale was provided for the examiner's ultimate conclusion that the Veteran does not meet the criteria for a diagnosis of PTSD.    

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (Court) has in the past held that there must be a diagnosis of an underlying disability to establish a claim for service connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Furthermore, the Board notes that at no time during the pendency of this appeal has the Veteran demonstrated, nor does the evidence show, that he was diagnosed as having PTSD.  The Board is aware that the Veteran had a positive PTSD screening at a VA medical facility in July 2010.  A positive screening for PTSD is not the same as a diagnosis of such, particularly where, as here private and VA examiners specifically declined to diagnose PTSD both before, during, and after the July 2010 positive screening.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  While the Veteran reported that he has symptoms indicative of disability, VA and private examiners found that he does not have PTSD.  As was explained above, the medical evidence outweighs the Veteran's statements.  

As an alternative to establishing the second and third prong in Hickson, the Veteran may show a continuity of symptomatology.  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); see generally, Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The evidence of record does not establish continuity of symptomatology in this case.  The Veteran was not diagnosed with or treated for PTSD, and the most probative evidence does not show currently diagnosed PTSD.  Consequently, the Board finds that the Veteran failed to establish continuity of symptomatology in this case.  The Board is aware that the Veteran has reported a continuity of symptoms; however, the probative evidence of record does not show that the Veteran currently has PTSD.

As previously stated, entitlement to direct service connection requires a finding that there is a current disability that has a relationship to an in-service injury or disease. In this case, the most probative evidence does not show he has diagnosed PTSD.  Therefore, the Board concludes that the Veteran's claim of service connection for this disability must be denied.  Similarly, the Veteran's attempt to secure service connection for PTSD on a secondary basis, to include as secondary to service-connected acne keloidalis with keloid formation, must likewise be denied in the absence of proof of a current disability.   Accordingly, the Board concludes that the Veteran's claim of service connection for PTSD is denied under any theory of causation.  

II.  New and Material Evidence Claim
   
The RO originally denied the Veteran's claim of entitlement to service connection for back pain due to a back injury in a rating decision dated December 1991 on the grounds that there was no evidence of a currently diagnosed back disability show by the evidence of record.  The Veteran was notified of this decision and provided his appellate rights, but did not appeal.  Thus, this decision is final.

The Veteran subsequently attempted to reopen his claim of entitlement to service connection for a back injury on more than one occasion over the intervening years.  The RO denied the Veteran's attempt to reopen his service connection claim for a back condition by way of rating decision dated July 1995 on the grounds that he failed to submit new and material evidence.  The Veteran was notified of this decision, provided his appellate rights, and perfected an appeal.  However, the Veteran later withdrew his appeal on this issue by way of a statement dated May 1997.  Thus, this decision is final.

The RO denied the Veteran's attempt to reopen his service connection claim for back pain due to a back injury in a rating decision dated January 2002 on the grounds that new and material evidence was not submitted.  In particular, the RO found that the evidence of record received since the last final denial on the Veteran's claim was duplicative.  The RO acknowledged that while the evidence of record showed the Veteran to have a back disability, there was no indication that such disability was found to have been incurred in or caused by service.  Rather, the RO noted that the Veteran injured his back in 2001 at a casino after a seat in which he was sitting came unbolted from the floor.  The Veteran was notified of this decision and provided his appellate rights, but did not appeal.  Thus, this decision is final.  

Similarly, the RO denied the Veteran's attempt to reopen his service connection claim for back pain due to a back injury in a rating decision dated January 2006 on the grounds that he failed to submit new and material evidence.  Although the Veteran submitted "new" evidence in support of his claim, the RO determined that this evidence was not material in that it did not show that the Veteran's current back disability began in or was caused by service.  

The Veteran most recently attempted to reopen his service connection claim for a back disability in April 2006 (and within one year of the January 2006 rating decision).  The Veteran stated that he injured his back in service and had a chronic back problem.  As set forth in 38 C.F.R. § 3.156(b), when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, if a veteran merely states that he wishes to reopen his claim before the appeal period ends, but does not submit new and material evidence with that request, then his statement will be accepted as a new claim and not as new and material evidence relating to the original claim.  See Voracek v. Nicholson, 421 F.3d 1299 (Fed. Cir. 2005).
  
Here, the Veteran requested to reopen his service connection claim for a back disability in April 2006 (within one year of the January 2006 rating decision) and submitted evidence in support of this contention.  Specifically, a March 2006 VA neurosurgery note indicated that the Veteran hurt his back after loading a rack of doughnuts and felt a pop.  Diagnostic testing revealed evidence of stenosis at L3-4.  Also associated with the claims file is a VA physical therapy consultation note dated April 2006.  The Veteran stated that he experienced back pain since serving in the Army.  The Veteran attributed these symptoms to frequent backpacking.  The Veteran's medical history was also significant for three back surgeries.  Upon application of 38 C.F.R. § 3.156(b), the Board finds that such a submission kept the January 2006 rating decision from becoming final.  See Young v. Shinseki, 22 Vet. App. 461, 469 (2009).  Accordingly, the Board will examine all of the evidence received since the January 2002 last final denial on the claim (and not just that which was received from February 2007, the date the RO identified as the Veteran's most recent attempt to reopen his service connection claim for a back disability).    
 
With a claim to reopen filed on or after August 29, 2001, such as this, "new" evidence is defined as evidence not previously submitted to agency decision-makers and "material" evidence as evidence, that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 ( 2011).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial and must raise a reasonable probability of substantiating the claim.  Id.
The Board acknowledges that a change in diagnosis or the specificity of the claim must be carefully considered in determining the etiology of a potentially service- connected condition as well as whether the new diagnosis is a progression of the prior diagnosis, a correction of an error in diagnosis, or the development of a new and separate condition.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199, 203-04 (2009).  The Veteran's current attempt to reopen his service connection claim for a back disability is based on the same factual basis that was of record when the previous claim was last decided on the merits.  Thus, new and material evidence is necessary to reopen the claim.

A March 2006 VA neurosurgery note indicated that the Veteran hurt his back after loading a rack of doughnuts and felt a pop.  Diagnostic testing revealed evidence of stenosis at L3-4.  Also associated with the claims file is a VA physical therapy consultation note dated April 2006.  The Veteran stated that he experienced back pain since serving in the Army.  The Veteran attributed these symptoms to frequent backpacking.  The Veteran's medical history was also significant for three back surgeries.  
  
The Veteran presented to a VA medical facility in August 2006 after involvement in a motor vehicle accident.  Although he did not report any back complaints at that time, magnetic resonance imaging (MRI) of the lumbar spine was interpreted to show significant change when compared to an x-ray taken earlier in the year.  The diagnosis was degenerative lumbar spondylosis and L4-5 intervertebral osteochondrosis, bilateral L4 laminotomies, bulging annulus and mild spinal cord stenosis at L3-4, and moderate spinal canal stenosis and bilateral neuroforaminal stenosis at L4-5.  The radiologist also observed evidence of borderline spinal canal stenosis at L5-S1.  

Presuming the credibility of the evidence for the sole purpose of determining whether the claims of entitlement to service connection for a back disability should be reopened, the Board concludes that the evidence described above constitutes new and material evidence sufficient to reopen the Veteran's claim.  The evidence shows a currently diagnosed back disability and suggested a link between the Veteran's currently diagnosed back disability and his period of active service since the Veteran reported continuing symptoms of pain since service.  Thus, the claim is reopened.  See  Shade v. Shinseki, 24 Vet. App. 110 (2010).

III.  Increased Rating Claim

The Veteran contends that his service-connected acne keloidalis with keloid formation has gotten worse and that this decline warrants a higher disability evaluation.  Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated by military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 ( 2011).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21 ( 2011).

The present level of disability is of primary concern where, as here, an increase in an existing disability rating based on established entitlement to compensation is at issue.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 ( 2011).  Generally, "pyramiding," the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided. 38 C.F.R. § 4.14 ( 2011).  A single evaluation will be assigned under the diagnostic code, which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.
  
The Board must also consider the application of staged ratings in determining the present level of a disability for any increased evaluation claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, the assignment of staged ratings would be necessary where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  Based upon the guidance of the Court in Hart, and for the reasons discussed in greater detail below, the Board finds that staged ratings are not warranted in this case.

The RO originally awarded service connection for a rash on the scalp and keloid formation in a rating decision dated November 1985.  The RO evaluated this disability as non-compensably disabling under 38 C.F.R. § 4.118, Diagnostic Code 7800, effective July 29, 1985.  The Veteran was notified of this decision, provided his appellate rights, and did not appeal.

The Veteran sought an increased rating in June 1991.  The RO increased the disability evaluation for acne keloidalis with keloid formation 10 percent under Diagnostic Code 7800, effective June 5, 1991.  The Veteran was notified of this decision, provided his appellate rights, and perfected an appeal on this issue.  The Board issued a decision in May 1994 in which it increased the disability evaluation for acne keloidalis with keloid formation under Diagnostic Code 7800 to 30 percent, effective June 5, 1991.  The Board's decision was effectuated by way of a rating decision dated September 1994.  

The Veteran sought an increased rating in December 1994.  The RO issued a decision that same month in which it continued the Veteran's 30 percent evaluation under Diagnostic Code 7800.  The Veteran subsequently filed a notice of disagreement in January 1995, and following the submission of additional evidence, the RO issued a rating decision in July 1995 in which it continued the Veteran's 30 percent evaluation.  The RO issued a statement of the case (SOC) that same month, and the Veteran perfected an appeal on the issue in August 1995.  The RO issued another rating decision in March 1996 in which it continued the Veteran's 30 percent evaluation for acne keloidalis with keloid formation.  The Veteran withdrew consideration of this increased rating claim in a written statement dated May 1997.  

The Veteran filed another increased rating claim in August 2004.  The RO issued the December 2004 rating decision currently on appeal and continued the Veteran's 30 percent disability rating for acne keloidalis with keloid formation under Diagnostic Code 7800.  The Veteran was notified of this decision, provided his appellate rights, and perfected an appeal on this issue.  

Effective August 30, 2002, under Diagnostic Code 7800, a 10 percent rating is assigned for one characteristic of disfigurement.  A 30 percent evaluation is assigned in cases of visible or palpable tissue loss and either gross distortion or asymmetry of one feature or a paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with two or three characteristics of disfigurement.  A 50 percent evaluation is warranted in cases of visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with four or five characteristics of disfigurement.  An 80 percent evaluation is warranted in cases of visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with six or more characteristics of disfigurement.

According to Note (1), the eight "characteristics of disfigurement" are: (1) a scar of five or more inches (13 or more cm.) in length; (2) a scar of at least one-quarter inch (0.6 cm.) wide at the widest part; (3) surface contour of the scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Note (2), pertaining to tissue loss of the auricle and anatomical loss of both eyes or one eye, is not applicable.  Note (3) directs that unretouched color photographs should be taken into consideration when evaluating under these criteria.

During the pendency of the Veteran's appeal, the regulations pertaining to the evaluation of skin disabilities was amended.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  Effective October 23, 2008, VA revised the regulations for evaluating skin disabilities, to include consideration of burn scars.  These revisions also included additional explanatory notes.  For instance, the criteria for evaluating disfigurement of the head, face, or neck under Diagnostic Code 7800 remained unchanged, but Notes (4) and (5) were added for clarification.  According to Note (4), the rater was instructed to separately evaluate disabling effects other than disfigurement that are associated with individual scars of the head, face, or neck such as pain, instability, and residuals of associated muscle or nerve injury under the appropriate diagnostic codes and apply 38 C.F.R. § 4.25 to combine the evaluations with the evaluation assigned under this diagnostic code.  According to Note (5), the characteristics of disfigurement may be caused by one scar or by multiple scars; the characteristics required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.

The revision above afforded veterans rated under Diagnostic Codes 7800-7805, before October 23, 2008, the opportunity to request review under these code provisions regardless of whether the disability increased since the last review.  See 38 C.F.R. § 4.118.  Explanatory comments, however, made clear that this revision applied to all applications for benefits received by VA on or after October 23, 2008.  
As the new criteria only apply to claims filed on or after October 23, 2008, and the Veteran has not requested review under these clarified criteria, the Board will not consider the amended regulations in this case.    

The Veteran was afforded a VA C&P skin examination in September 2004.  He reported subjective complaints of itching and stated that his condition resulted in a considerable social stigma such that he was unable to have female companionship because of it.  The Veteran also expressed the opinion that the condition had spread to other parts of his body, including his right leg.  

A physical examination revealed a 12.5 by 5 centimeter flexible, flat scar at the base of the occipital scalp extending to the superior portion of the neck.  The scar had free movement and did not appear to have underlying damage;  however, the examiner noted the presence of pseudopod formation on the scar periphery.  The examiner also observed a 20 by 20 centimeter area of the Veteran's vertex and occipital scalp were there were multiple follicular lesions which primarily represented pseudofolliculitis.  Also present was a 7 by 25 millimeter flattened scar on the anterior chest wall superior and medial to the left breast.  The examiner noted a similar 6 by 22 millimeter scar overlaying the sternum.  According to the examiner, neither scar showed pseudopod formation.  The examiner observed a 4 millimeter flesh-colored papule superior and lateral to the right breast, as well as a small ovid slightly depressed, flat, moveable scar on the left forearm.  The examiner also noted the presence of a 8 by 27 millimeter slightly hypertrophic scar on the right shin without pseudopod formation approximately 5 centimeters below the knee cap.  The Veteran stated that the right shin scar resulted from an injury in June 2002.  

The examiner described "most of" the lesions as slightly shiny and superficial.  The lesions on the Veteran's arms were slightly atrophic.  The left forearm scar was slightly depressed, while the others were found to be slightly raised.  No evidence of pain, adherence to underlying tissue, scale, instability, ulceration, deep scarring, inflammation, edema, gross distortion, or asymmetry was found.  The Veteran had full range of motion of the neck.  Unretouched color photographs were included in the examination report.  The diagnosis was keloid and hypertrophic scars multiple scalp, chest, arm, and leg.

The Veteran was afforded another VA C&P skin examination in April 2009.  The Veteran described his skin condition as "constant" and stated that his current treatment regimen included intralesional Kenalog (on the chest area) and Tretinoin three times daily (on the back of the neck).  The Veteran denied therapy with steroids and had no side-effects from this treatment.  The Veteran also reported subjective complaints of pruritis and irritation (made worse with scratching).  

A physical examination revealed a flat, 12 by 5 centimeter lesion at the base of the Veteran's  neck.  The examiner described the lesion as freely mobile and similar in color to the surrounding skin.  The examiner observed a 7 by 3 millimeter keloid nodule on the interior chest wall which was hypertrophic and slightly tender with a 1 centimeter diameter hypopigmented area just medial to it.  The examiner appreciated a beginning small nodule (about 1 millimeter) in the middle quadrant of the abdomen.  The examiner also noted the presence of a 15 by 5 millimeter scar in the left interscapular area.  The Veteran indicated that this scar was the result of a grenade explosion.  The examiner described the scar as superficial, non-tender, well-healed, and non-keloidal without evidence of induration or inflammation.  Similarly, the examiner found a 23 by 6 millimeter scar below the right knee.  The Veteran indicated that this scar was the result of an injury sustained in 2002.  The examiner also noted fattish, slightly shiny lesions on the left forearm.  According to the examiner, the Veteran's scars were slightly shiny without evidence of instability, induration, or inflexibility (except for one on the chest).  The Veteran's neck lesions were slightly raised, but the examiner described the scar as flattish.  

The diagnosis was acne keloidalis nuchae.  The examiner determined that the condition of the neck covered approximately one to two percent of the total body and exposed surface area.  The flat lesions on the forearm and right middle quadrant, as well as the right knee scar covered less than one percent of the total body and zero percent of the exposed surface area.  The keloid scar on the Veteran's chest covered less than one percent of the total body and zero percent of the exposed surface area.

Given the evidence of record, the preponderance of the evidence is against an evaluation in excess of 30 percent under Diagnostic Code 7800 for any period of time covered by the appeal as there is no indication that the Veteran's keloid condition demonstrates four or more characteristics of disfigurement. 

The Board has examined the unretouched color photographs of the veteran's scars in this case, in addition to the other evidence of record.  The Board acknowledges that the Veteran's neck scar is at least one-quarter inch at the widest part, elevated on palpation, and nearly five or more inches in length (13 or more centimeters).  Similarly, the objective evidence reflects that the Veteran's skin disability is manifested by a hypopigmented area and abnormal texture, but not to the degree contemplated in Diagnostic Code 7800 (i.e., exceeding six square inches or 39 square centimeters).  There is also no evidence of adherence to underlying tissue, missing underlying soft tissue, or induration and inflexibility to the degree contemplated by Diagnostic Code 7800.  Additionally, there is no evidence that the skin disability is manifested by visible or palpable tissue loss, gross distortion, asymmetry of a feature or paired set of features, or muscle or nerve injury.  See Veteran's lay statements, VA examination reports dated September 2004 and April 2009.  In sum, the Board finds the VA C&P examination reports to be highly probative evidence on the issue of the severity of the Veteran's acne keloidalis with keloid formation because these examinations were conducted by medical professionals with specialized training and expertise and were based on a review of pertinent records, as well as an interview with and physical examination of the Veteran.  Thus, the Veteran is not entitled to an evaluation in excess of 30 percent for any period of time covered by the appeal under Diagnostic Code 7800.  

The Board has also considered the applicability of other diagnostic codes contained in 38 C.F.R. § 4.118.  For instance, Diagnostic Code 7801 contemplates ratings for scars other than the head, face, or neck that are deep or cause limited motion.  This code provision is not for application in the current case because the Veteran's keloid condition has been described as superficial and the Veteran does not allege (nor does the record objectively reflect) that the disability has resulted in limitation of motion.  In addition, his scars do not exceed 144 square inches (929 square centimeters).

Diagnostic Code 7802 contemplates scars other than the head, face, or neck that are superficial and do not cause limited motion.  A 10 percent evaluation, the maximum schedular rating available under this code provision, is assigned for an area or areas exceeding 144 square inches (929 square centimeters) or greater.  Explanatory Note (1) indicated that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces will be separately rated and combined with 38 C.F.R. § 4.25.  Note (2) defined a superficial scar as one not associated with underlying soft tissue damage.  While the Veteran in this case has superficial scars on areas other than his head, face, or neck, a separate rating is not warranted under Diagnostic Code provision 7802 for any period of time covered by the appeal because his scars do not exceed144 square inches (929 square centimeters) or greater.

Diagnostic Codes 7803 and 7804 provide a maximum 10 percent rating for superficial, unstable scars (Diagnostic Code 7803) or for superficial scars, painful on examination (Diagnostic Code 7804).  Diagnostic Code 7805 also contemplates disability ratings for scars based on limitation of motion of the affected part.  The evidence does not reflect that his service-connected keloid condition is manifested by superficial, unstable scars, or limitation of motion.  In fact, VA examiners in September 2004 and April 2009 specifically found no evidence of instability, or limited motion as a result of the service-connected keloid condition. 

The Veteran is however entitled to a separate 10 percent evaluation for the tender nodule of the interior chest wall that was noted on examination in 2009.  While the examiner found the keloid nodule was tender to the touch, the medical treatment records and the VA examination have not recorded any type of restricted movement.  It is further noted that the scar, while tender to the touch, has not been found to be unstable.  In granting the separate evaluation, the Board acknowledges the assertions of the Veteran regarding pain.  In determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Veteran's statements regarding pain are not inconsistent with the available medical records as the examiner found that the nodule was tender on palpation.

Under Diagnostic Code 7806 (dermatitis or eczema), a noncompensable evaluation is assigned where less than 5 percent of the entire body or less than 5 percent of exposed areas are affected and; no more than topical therapy is required during the last 12-month period, a 10 percent evaluation is assigned in cases where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent but less than 20 percent, of exposed areas are affected; or, when the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during a 12-month period.  A 30 percent evaluation is assigned in cases where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during a 12-month period.  A 60 percent evaluation is warranted in cases where more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during a 12-month period.  A notation to Diagnostic Code 7806 indicates the disability may instead be evaluated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending on the predominant disability.
   
The Veteran's service-connected acne keloidalis with keloid formation is manifested by itching, pruritis, and irritation, as well as use of intralesional Kenalog and Tretinoin.  The evidence does not however show that at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent but less than 20 percent, of exposed areas are affected.  At most, the affected areas covered approximately one to two percent of the total body and exposed surface area.  See VA examination report of April 2009.  The evidence also does not show that the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs was required for a total duration of less than six weeks during a 12-month period.  While the Veteran regularly received intralesional Kenalog and used Tretinoin, a topical cream, the Veteran specifically denied taking steroids in April 2009 and there is no indication that the Veteran used other immunosuppressive drugs during a 12-month period.  Accordingly, the predominant disability shown in this case is disfigurement and a tender chest nodule which are appropriately rated under Diagnostic Codes 7800 and 7804.  

Diagnostic Code 7828 assigns a non-compensable rating for superficial acne (comedones, papules, pustules, superficial cysts) of any extent.  A 10 percent rating is assigned for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck; or deep acne other than on the face or neck.  A 30 percent evaluation, the highest schedular rating available, is assigned for deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face or neck.  This diagnostic code provision is not applicable in the current case as there is no indication that the Veteran's acne keloidalis with keloid formation, though it affects less than 40 percent of the Veteran's face or neck, is manifested by deep inflamed nodules and pus-filled cysts.  Again, the predominant disability shown in this case is disfigurement and a tender chest nodule which are appropriately rated under Diagnostic Codes 7800 and 7804.  
     
In reaching its determinations, the Board has found the Veteran's statements to be credible, competent and probative.  However, as was discussed above, the evidence as a whole shows that a rating in excess of 30 percent is not warranted pursuant to Diagnostic Code 7800 and that a 10 percent rating is warranted for a painful nodule pursuant to Diagnostic Code 7804.  

The Board further finds that there is no evidence that the manifestations of the Veteran's service-connected acne keloidalis with keloid formation are unusual or exceptional to demonstrate that the rating schedule is inadequate for determining the proper level of disability.  Furthermore, as there is no indication in the record as to why the Veteran's case is not appropriately rated under the schedular criteria, extraschedular consideration is not warranted in this case, particularly where, as here, the signs and symptoms of the Veteran's service-connected acne keloidalis with keloid formation are contemplated by the relevant criteria as discussed above.

In this regard, it is pointed out that the assignment of a 30 percent schedular disability rating for acne keloidalis with keloid formation and the 10 percent rating for the chest nodule show that the Veteran has commensurate industrial impairment.  See also, 38 C.F.R. § 4.1 ( 2011) (noting that the percentage ratings represent as far as can be practically determined the average impairment in earning capacity resulting from service-related diseases and injuries and their residual conditions in civilian occupations).  Moreover, the Board finds that the Veteran's subjective complaints are contemplated in the currently assigned disability ratings.  Therefore, the Board finds that the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board has applied the benefit-of-the-doubt doctrine in reaching these conclusions.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 ( 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp.  2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) ( 2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

With respect to the Veteran's service connection claim for PTSD, the VCAA duty to notify was satisfied in this case by way of a letter dated in May 2006 that fully addressed the notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what information and evidence was required to substantiate the service connection claim for PTSD on a direct and presumptive basis and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was also provided with notice of the type of evidence necessary to establish a disability rating and an effective date for the disability on appeal.  The Veteran's claim was subsequently readjudicated following this notice by way of a September 2007 statement of the case (SOC). 

With respect to the Veteran's increased rating claim for acne keloidalis with keloid formation, in September 2004, prior to the initial decision on the matter by the AOJ, the Veteran was provided notice of the information and evidence needed to substantiate his request for an increased rating for a keloid condition.  Specifically, the Veteran was advised to submit evidence showing his service-connected keloid condition increased in severity.  In particular, the Veteran was encouraged to submit statements from doctors containing physical or clinical findings, results of laboratory tests or x-rays, and the dates of examinations or tests.  He was advised to submit statements from other individuals who were able to describe the manner in which his disability became worse and he was also instructed to submit his own statements which described his symptoms (including frequency, severity, other involvement, extension, and additional disablement caused).  He was notified of VA's duties and his responsibilities for identifying and obtaining evidence pertinent to his claim.  He was encouraged to submit any relevant treatment records.   

The RO subsequently issued the December 2004 rating decision currently on appeal and explained why the Veteran was not entitled to a 50 percent rating for any period of time covered by the appeal under Diagnostic Code 7800.  The Veteran was further advised by way of the November 2005 SOC of the complete criteria outlined in Diagnostic Code 7800.  Thereafter, the Veteran received additional notice in a June 2007 supplemental statement of the case (SSOC) of the information and evidence needed to establish a disability rating and effective date pursuant to the Court's decision in Dingess.  

For instance, the Veteran was informed to submit evidence showing the nature and severity of his condition(s), the severity and duration of the symptoms, and the impact of the condition and/or symptoms on the Veteran's employment.  Specifically, the Veteran was encouraged to submit information showing ongoing VA treatment, recent Social Security Administration decisions, statements from employers about job performance, lost time, or other evidence showing how the disability affected his ability to work.  The Veteran was also notified that he could submit lay statements from individuals who witnessed how the disability affected him.  The Veteran was also notified to provide any information or evidence not previously of record that pertained to the Veteran's level of disability or when it began.  The claim was thereafter readjudicated by way of a September 2007 supplemental statement of the case.  

Additionally, the Veteran has made specific arguments during the pendency of his claim indicating that his service-connected acne keloidalis with keloid formation increased in severity.  See statements dated August 2004, and January and November 2005.  In sum, the Board finds that there is no prejudice with regard to any deficiency in the notice to the Veteran or the timing of the notice.  

The Board is aware that the Veteran submitted additional pertinent VA treatment records following the issuance of the September 2010 SSOC and that no subsequent SSOC was issued.  However, the Veteran's representative specifically waived RO consideration of this evidence.  See September 2011 statement.  

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  The Veteran was also afforded VA examinations in connection with the service connection claim for PTSD and the increased rating claim acne keloidalis with keloid formation.  These examinations evaluated the disabilities in conjunction with his prior history and described these disabilities in sufficient detail so the Board's evaluation of them is an informed one.  The opinions were supported by a complete rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In short, the Veteran has not alleged and the record does not reflect that these examination reports are inadequate for evaluation purposes.

As noted above, the Veteran's claims were previously before the Board in January 2009 and remanded for additional evidentiary development, to include providing proper notice, obtaining outstanding VA treatment records, and affording the Veteran VA examinations.  The requested development was completed as directed.  D'Aries, 22 Vet. App. at 105; Dyment, 13 Vet. App. at 146-47.  Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Service connection for PTSD is denied.

New and material evidence to reopen a claim of entitlement to service connection for a back disability has been presented; to this extent, the appeal is reopened.

An evaluation in excess of 30 percent for acne keloidalis with keloid formation is denied.

Entitlement to a 10 percent disability rating for a tender keloid nodule on the chest is granted, subject to the law and regulations governing payment of monetary benefits.
 

REMAND

The Veteran contends that his currently diagnosed back disability is related to his period of active service, and in particular, to his duties working as a laundry specialist.  He also reported back problems as a result of lifting heavy machinery, setting up tents, moving laundry bags, and frequent backpacking in service.  

The Veteran's service treatment records (STRs) are negative for a diagnosis of or treatment for a back disability.  There is also no evidence of such within one year after separation from service.  It also appears from the record that the Veteran sustained more than one back injury following discharge from service.  In particular, the Veteran injured his back in March 2006 while lifting a rack of doughnuts.  In June 2006, a VA physician recommended that the Veteran perform light work duties.  He was also involved in a motor vehicle accident in August 2006.  In light of the foregoing, the Veteran should be asked on remand to identify any and all worker's compensation records pertaining to the March 2006 back injury.  If no such records exist, information to that effect should be included in the claims file and the Veteran should be notified. 

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 ( 2011).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  To date, the Veteran has not been afforded a VA examination in connection with the current service connection claims for a back disability.  On remand, therefore, the Veteran should be afforded a VA examination to determine the nature and etiology of the currently diagnosed back disability and its relationship to service, if any.

VA is required to make reasonable efforts to help the Veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) ( 2011); see also, Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, therefore, an attempt should be made to obtain all VA medical records pertaining to the Veteran that are dated from September 28, 2010.  In addition, the Veteran should be contacted and asked to identify any and all non-VA sources of treatment for his back disability that are not already of record.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all non-VA sources of treatment for his back disability that are not already of record, including any and all worker's compensation records.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent private records which are not already of record.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) ( 2011).

2.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran from September 28, 2010.  If there are no VA medical records dated after September 28, 2010, this finding should be documented in the claims folder. 
    
3.  After all of the above development is completed, schedule the Veteran for a VA examination to determine the nature and etiology of the currently diagnosed back disability and its relationship to service, if any.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary should be conducted at this time, and included in the examination report.  

In particular, the examiner is asked to express an opinion as to whether the currently diagnosed back disability at least as likely as not (i.e., 50 percent or greater possibility) began in or was related to active service, including but not limited to performance of the Veteran's in-service duties (lifting laundry bags, setting up tents, moving machinery, frequent backpacking, etc).  The Veteran's performance of these duties is presumed.  

The examiner should provide the Veteran with an opportunity to state what symptoms he experiences and for how long they have been present, and consider the Veteran's report of continuity of symptoms since discharge from service in reaching this conclusion.  The examiner must provide a complete rationale for any stated opinion.

4.  After the requested examination has been completed, it should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if it is deficient in any manner.

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.  2011).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


